939 So. 2d 98 (2006)
RAYMOND L. MALOY, Petitioner,
v.
STATE OF FLORIDA, Respondent.
Case No. 1D06-2510.
District Court of Appeal of Florida, First District.
Opinion filed September 29, 2006.
Michael R. Rollo of Michael R. Rollo, P.A., Pensacola, for Petitioner.
Charlie Crist, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
DENIED.
WOLF, PADOVANO, and THOMAS, JJ., CONCUR.
NOT FINAL UNTIL TIME EXPIRES TO FILE MOTION FOR REHEARING AND DISPOSITION THEREOF IF FILED.